         Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 1 of 41




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA

VICKIE PHAN, individually and            )
Behalf of all others similarly situated, )
                                         )
      Plaintiff,                         )
                                         )    CIVIL ACTION NUMBER:
v.                                       )
                                         )
PEAK DEBT CONSUMPTION, LLC )
CHRIS MCCORMICK,                         )
CREDIT PRECISION, INC.,                  )
MARK MILLER,                             )
FISHER LAW GROUP, PLLC,                  )    COMPLAINT – CLASS ACTION
DAVID FISHER, and                        )
HEGEMON GROUP                            )
INTERNATIONAL, LLC,                      )    JURY TRIAL DEMANDED
                                         )
      Defendants.                        )
                                         )

             COMPLAINT IN CLASS ACTION FOR DAMAGES

      COMES NOW, Plaintiff Vickie Phan, individually and on behalf of all others

similarly situated, and files this, her Complaint in Class Action for Damages

pursuant to the Credit Repair Organizations Act, (“CROA”), 15 U.S.C. § 1679, the

Georgia Debt Adjustment Act, OCGA § 18-5-1 et seq., and the Georgia Fair

Business Practices Act, OCGA § 10-1-390 et seq., against Peak Debt Consumption,

LLC, Chris McCormick, Credit Precision, Inc., Mark Miller, Fisher Law Group,




                                     Page 1 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 2 of 41




PLLC, David Fisher, and Hegemon Group International, LLC and shows this

Honorable Court the following:

                                  INTRODUCTION

        The Defendants are in the business of ripping off vulnerable people.

Defendants took advantage of this Plaintiff who got behind on her bills and reached

out for help from Defendants who fraudulently represented that Defendants could

settle Plaintiff’s debt for a fraction of what was owed, and then lined their pockets

with Plaintiff’s money rather than assisting her. What Defendants have done is

criminal and reprehensible. Defendants should be forced to compensate Plaintiff

and be punished so that they cease their illegal scheme.

                                            1.

        Defendants are a collection of interrelated entities, limited liability companies,

corporations, partnerships, and/or individuals or a joint enterprise and/or venture that

collectively comprise a debt adjustment1 services operation targeting financially




1
    OCGA § 18-5-1(1) defines debt adjusting as follows:
              Debt adjusting means doing business in debt adjustments,
              budget counseling, debt management, or debt pooling
              service or holding oneself out, by words of similar import,
              as providing services to debtors in the management of their
              debts and contracting with a debtor for a fee to:


                                      Page 2 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 3 of 41




troubled consumers and extracting from individuals least able to afford it exorbitant

fees for worthless services.

                                          2.

      Plaintiff pursues this action under the Georgia Debt Adjustment Act,

OCGA §§ 18-5-1 et seq., (hereinafter “GDAA”).

                                          3.

      The Georgia General Assembly allows debt adjusting as long as it meets the

consumer protection criteria set forth in the GDAA. The debt adjuster is allowed to

receive funds from the debtor and then in turn distribute payment to the debtor's

individual creditors in accordance with a pre-determined agreement with each

creditor. In addition, the debt adjuster is allowed to withhold limited fees, not more

than 7.5%, for itself under the GDAA.

                                          4.

      The Act makes clear that the fee charged by a debt adjuster for debt adjustment

services is capped at 7.5% of the amount distributed monthly to the debtor's creditors




             (A) Effect the adjustment, compromise, or discharge of
             any account, note, or other indebtedness of the debtor; or
             (B) Receive from the debtor and disburse to his or her
             creditors any money or other thing of value.


                                    Page 3 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 4 of 41




(see OCGA § 18-5-2); and that all funds received from a Georgia debtor must be

disbursed to the appropriate creditors, less any fees authorized by the GDAA, within

30 days of receipt of such funds (see OCGA § 18-5-3.2(a)); the GDAA declares that

a violation of any of these provisions is a misdemeanor. See OCGA § 18-5-4(a).

                                         5.

      Thus, the debt settlement services Defendants provided to Plaintiff are in

direct violation of Georgia law and in no way comport with the GDAA.

                                         6.

      Plaintiff also pursues this action under the Credit Repair Organizations Act,

(“CROA”), 15 U.S.C. § 1679.

                                         7.

      The Credit Repair Organizations Act (“CROA”) states as its purpose:

            (1) to ensure that prospective buyers of the services of
            credit repair organizations are provided with the
            information necessary to make an informed decision
            regarding the purchase of such services; and

            (2) to protect the public from unfair or deceptive
            advertising and business practices by credit repair
            organizations.

      15 U.S.C. § 1679(b).

                                         8.

      Defendants state:

                                   Page 4 of 41
         Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 5 of 41




              THIS PROGRAM IS DESIGNED TO REMOVE
              DEROGATORY ITEMS FROM CREDIT REPORTS –
              IT WILL NOT REMOVE YOUR OBLIGATION TO
              PAY THE UNDERLYING DEBT. YOUR CREDIT
              SCORE MAY OR MAY NOT GO UP ONCE THE
              PROCESS IS COMPLETED, DEPENDING ON HOW
              MUCH POSITIVE CREDIT YOU STILL HAVE ON
              YOUR FILE ONCE IT HAS BEEN CLEANED.

                                            9.

       Their self-described activities, if successful, necessarily result in credit repair,

since a settled debt would reduce the consumer’s debt-to-credit ratio (utilization),

increase the consumer’s credit score, and would appear on a credit report as paid,

partly paid, or settled.

                                            10.

       Under CROA, “No person may -- . . . make or use any untrue or misleading

representation    of       the   services   of    the   credit   repair    organization.”

15 U.S.C. § 1679b(a)(3).

                                            11.

       Further, “No credit repair organization may charge or receive any money or

other valuable consideration for the performance of any service which the credit

repair organization has agreed to perform for any consumer before such service is

fully performed.” 15 U.S.C. § 1679b(b).




                                       Page 5 of 41
         Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 6 of 41




                                            12.

       Defendants repeatedly made untrue and misleading representations to

Plaintiff by informing her that Defendants would it would settle her debts with her

creditors, but instead Defendants lined their pockets with Plaintiff’s money while

doing little or nothing to truly assist Plaintiff.

                                            13.

       CROA states that:

              Any person who fails to comply with any provision of this
              title [15 U.S.C. §§ 1679 et seq.] with respect to any other
              person shall be liable to such person in an amount equal to
              the sum of the amounts determined under each of the
              following paragraphs:

                     (1) Actual damages. The greater of—

                            (A) the amount of any actual damage
                            sustained by such person as a result of such
                            failure; or

                            (B) any amount paid by the person to the
                            credit repair organization.

                     (2) Punitive damages.

                            (A) Individual actions. In the case of any
                            action by an individual, such additional
                            amount as the court may allow.

                            (B) Class actions. In the case of a class
                            action, the sum of—



                                       Page 6 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 7 of 41




                                 (i) the aggregate of the amount which
                                 the court may allow for each named
                                 plaintiff; and

                                 (ii) the aggregate of the amount which
                                 the court may allow for each other
                                 class member, without regard to any
                                 minimum individual recovery.

                    (3) Attorneys’ fees. In the case of any successful
                    action to enforce any liability under paragraph (1)
                    or (2), the costs of the action, together with
                    reasonable attorneys’ fees.

15 U.S.C. § 1679g(a).

                                         14.

        Plaintiff also pursues this action under the Fair Business Practices Act,

OCGA §§ 10-1-390 et seq., (hereinafter “FBPA”) which authorizes, in addition to

all other remedies, recovery of actual damages, plus exemplary damages and, in the

case of intentional violations of the FBPA, treble damages; personal liability of

responsible corporate officers when a corporate defendant fails to pay a judgment

within thirty days, and reasonable attorneys’ fees and costs of litigation, because the

GDAA provides that a violation of the GDAA is also a violation of the FBPA.2




2
    See OCGA § 18-5-4(d).


                                    Page 7 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 8 of 41




                                          15.

      Defendants promotes themselves in print, via the internet, and through public

media as debt adjustment and settlement organizations that can negotiate a

settlement of a client’s unsecured debt for less than the amount owed and/or provides

other debt solutions.

                                          16.

      When a potential client makes initial contact, Defendants collect the potential

client’s financial information, including account numbers for all unsecured debts.

Once Defendants have this information, they persuade the client that through their

many years of experience, their connections in the credit industry, and their financial

savvy, Defendants can dramatically lower the client’s debts and get the client out of

debt quickly.

                                          17.

      Defendants exacerbated Plaintiff’s already dire straits by advising her to cease

payments to her creditors. Defendants placed themselves in a superior position to

receive all of their fees from Plaintiff before any action would be taken on her behalf.

Further, Defendants’ advice and persuasion placed Plaintiff in the cross-hairs of

multiple debt collection lawsuits.




                                     Page 8 of 41
           Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 9 of 41




                                        18.

      Thus, the debt settlement services Defendants provided to Plaintiff are in

direct violation of Georgia law, in no way comport with the GDAA, and violate the

FBPA (see OCGA 18-5-4(d)).

                    PARTIES, JURISDICTION AND VENUE

                                        19.

      Plaintiff Vickie Phan is a domiciliary of the State of Georgia and of Gwinnett

County.

                                        20.

      Defendant Peak Debt Consumption, LLC (“Peak Debt”) is a Utah limited

liability company with its principal place of business at 690 Highway 89, Suite 200,

Jackson, Wyoming 83002.

                                        21.

      Peak Debt maintains its registered office at 1891 East Frontier Road, Salt Lake

City, Utah, 84121-1321 and names as its registered agent, Chris E. McCormick.

Peak Debt may be served with Summons and a copy of this Complaint at this

address.




                                   Page 9 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 10 of 41




                                        22.

      Defendant Chris E. McCormick (“McCormick”) is a domiciliary of the State

of Utah and may be served with Summons and a copy of this Complaint at 1891 East

Frontier Road, Salt Lake City, Utah, 84121-1321.

                                        23.

      McCormick is the principal, owner or president of Peak Debt and is

responsible Peak Debt’s daily operations.

                                        24.

      Defendant Credit Precision, Inc. (“Credit Precision”) is a Georgia corporation

duly registered with the Georgia Secretary of State with its principal place of

business at 280 Interstate North Circle SE, Suite 500, Atlanta, GA, 30339.

                                        25.

      Credit Precision maintains its registered office at 280 Interstate North Circle

SE, Suite 500, Atlanta, GA, 30339 and names as its registered agent, Mark Miller.

Credit Precision may be served with Summons and a copy of this Complaint at this

address.




                                   Page 10 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 11 of 41




                                        26.

      Defendant Mark Miller is a domiciliary of the State of Georgia and may be

served with Summons and a copy of this Complaint at 651 Winsor Parkway N.E.,

Atlanta, Georgia 30343-2801.

                                        27.

      At all times relevant to this Complaint, Mark Miller and Credit Precision were

acting as agents, principals, or employees of Defendant Peak Debt and worked in

conjunction with Peak Debt.

                                        28.

      Miller is the principal, owner or president of Credit Precision and is

responsible Credit Precision’s daily operations.

                                        29.

      Defendant Fisher Law Group, PLLC (“Fisher Law”) is a Utah professional

limited liability company that maintains its principal place of business at 2825 East

Cottonwood Parkway, Suite 500, Cottonwood Heights, Utah 84121.

                                        30.

      Fisher Law maintains its registered office at 2825 East Cottonwood Parkway,

Suite 500, Cottonwood Heights, Utah 84121 and names David Fisher as its




                                   Page 11 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 12 of 41




registered agent. Fisher Law may be served with Summons and a copy of this

Complaint at this address.

                                            31.

      Defendant David Fisher in a Utah licensed attorney residing at 1328 Mountain

Orchard Drive, Pleasant View, Utah, 84414 and may be served with Summons and

a copy of this Complaint at this address.

                                            32.

      At all times relevant to this Complaint, David Fisher and Fisher Law were

acting as agents, principals, or employees of Defendant Peak Debt and worked in

conjunction with Peak Debt.

                                            33.

      Defendant Hegemon Group International, LLC (“Hegemon”) is a Georgia

limited liability company duly registered with the Georgia Secretary of State and

maintains it principal office at P.O. Box 2985 Suwanee, Georgia 30024.

                                            34.

      Hegemon maintains its registered office at 400 Galleria Parkway, Suite 1500,

Atlanta, Georgia 30339 and names as its registered agent, J.F. Tenney Law, LLC.

Hegemon may be served with Summons and a copy of this Complaint at this address.




                                   Page 12 of 41
         Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 13 of 41




                                           35.

        At all times relevant to this Complaint, Hegemon was acting as an agent, a

principal, or employee of Defendant Peak Debt and worked in conjunction with Peak

Debt.

                                 RELEVANT FACTS

                                           36.

        Plaintiff incorporates by reference all preceding paragraphs of this Complaint

as if fully restated here and further states as follows:

                                           37.

        Prior to February 2018, Plaintiff underwent financial difficulties from an

excess of $104,270.49 in unsecured consumer debt owed to ten (10) different

creditors.

                                           38.

        Due to the interest rates charged by her unsecured creditors and the large

amount owed on these accounts, Plaintiff experienced difficulties in paying her

monthly financial obligations.




                                     Page 13 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 14 of 41




                                         39.

      Plaintiff met Ty Phoummithone, a regional marketing director for Defendant

Hegemon, who introduced her to his client, Defendant Peak Debt, and persuaded her

to engage Defendant Peak Debt for debt settlement and credit repair services.

                                         40.

      On or about February 26, 2017, Plaintiff engaged Peak Debt, McCormick,

Fisher Law, David Fisher, Credit Precision, and Miller to perform debt settlement

services and credit repair services on her behalf with her creditors.

                                         41.

      A true and accurate copy of the “Client Engagement Agreement” is attached

hereto as Exhibit 1.

                                         42.

      Defendants explained to Plaintiff that they could assist her if she signed up

with them for their “debt settlement” program, which consisted of Plaintiff providing

all unsecured credit account information and balances, agreeing to not have any

further contact with any of her creditors, and to begin paying various sums to

Defendants, in amounts determined by Defendants, to settle Plaintiff’s debts.




                                    Page 14 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 15 of 41




                                         43.

      Defendants divided Plaintiff’s debts in “sets” which Defendants claimed to be

settling in “batches” based on Plaintiff’s ability to pay a minimum of thirty-five

percent (35%) of the total amount owed to any particular “batch” of creditors.

                                         44.

      Plaintiff was required to pay an up-front “initial consultation retainer” to

Defendants in the amount of $3,500.00 prior to any work being performed by

Defendants.

                                         45.

      Plaintiff was required by Defendants to execute a “Joint Escrow Agreement”

between Plaintiff, Fisher Law Group, PLLC and Peak Debt, which in relevant part

stated:

              Fisher Law Group, PLLC (Attorney), Peak Debt
              Consumption, LLC (Peak) and Vickie Phan (Client),
              hereby agree to the following terms regarding all Client
              funds placed in escrow with Peak’s then-current
              designated escrow for future payment of Attorney’s and
              Peak’s fees and dispersments [sic] to Client’s creditors:

              1. All funds initially placed by Client in escrow shall
                 remain the Client’s property until earned/converted and
                 disbursed in accordance with these terms, and
                 according to the parties’ separate Debt Consumption
                 Terms and Client Engagement Agreement (“Client
                 Agreement”).


                                    Page 15 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 16 of 41




            2. Client agrees that Escrow Agent shall honor all
               directions from Peak’s then-current appointed contact
               person, regarding disbursements to be made to
               Attorney, Peak, Client’s creditors, or other third parties
               whom Client and Peak agree should receive funds
               pursuant to the Client Agreement.

            3. Client agrees that it shall deposit into escrow 35% of
               the total amount presently owed to each creditor that
               Client wishes to enroll with Attorney and Peak for debt
               settlement and consumption.

            4. Attorney and Peak will take no action regarding any
               individual creditor for which Client has not deposited a
               full 35% of the total claimed by the creditor to be owed
               to the creditor.

            5. From the 35% of the total debt deposited into escrow,
               Attorney will withdraw 7% of the total owed to be paid
               to Attorney and Peak according to terms of a separate
               agreement between Attorney and Peak.

            6. This will leave 28% of the total debt remaining in
               escrow available for distribution as settlements are
               reached with each creditor.

Joint Escrow Agreement is attached hereto as Exhibit 2.

                                        46.

      To this end, Defendants persuaded Plaintiff to transfer funds to them in excess

of $34,000.00 by having Plaintiff deposit said funds at various times beginning in

early 2017 and into 2019 directly into Defendants’ bank account.




                                   Page 16 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 17 of 41




                                          47.

      The funds were deposited directly by Plaintiff into an “escrow” account under

the name of “Deep Creek, LLC” held at a Chase Bank in Salt Lake City, Utah.

                                          48.

      As stated in the “Client Engagement Agreement,” Defendants also engaged

in credit repair services:

             Peak is working with Credit Precision - a credit repair
             partner - to provide help to the Client in getting their credit
             history as accurate as possible. Peak has negotiated with
             Credit Precision to provide this service as an additional
             product offering in connection with Peak’s services
             performed for the Client.

             ...

             9. Credit Repair Services. Client acknowledges that
             Peak’s credit repair service provider, Credit Precision, will
             perform credit repair activities for the Client, and Client
             hereby authorizes Credit Precision to obtain copies of
             Client’s credit information from Peak or any credit
             reporting agency as necessary, in order to perform repair
             activities for the Client. With respect to the credit repair
             services that Credit Precision will perform for Client,
             Client hereby authorizes Credit Precision to receive
             payments from the escrow account by Peak as credit repair
             services are performed. Details of payment, possible
             rights of refund, and other credit repair details will be
             outlined in separate Credit Repair agreement between
             Client and Credit Precision.

Exhibit 1.



                                    Page 17 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 18 of 41




                                           49.

      Plaintiff received and executed the “Credit Repair Services Agreement” with

Credit Precision on or about February 26, 2018, wherein it states, “The total amount

Peak will disburse on your behalf is $750 - paid from time to time directly from the

escrow account as repair services are performed.”

                                           50.

      The “Credit Repair Services Agreement” is attached hereto as Exhibit 3.

                                           51.

      None of the purported credit repair services were performed as promised, yet

Credit Precision and Defendant Mark Miller, in conjunction with the other

Defendants collected their fees from Plaintiff.

      THE CREDIT REPAIR ORGANIZATIONS ACT, 15 U.S.C. § 1679

                                           52.

      Plaintiff incorporates by reference all preceding paragraphs of this Complaint

as if fully restated here and further states as follows:

                                           53.

      The Credit Repair Organizations Act (“CROA”) states as its purpose:

             (1) to ensure that prospective buyers of the services of
             credit repair organizations are provided with the
             information necessary to make an informed decision
             regarding the purchase of such services; and

                                     Page 18 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 19 of 41




              (2) to protect the public from unfair or deceptive
              advertising and business practices by credit repair
              organizations.

15 U.S.C. § 1679(b).

                                         54.

      Plaintiff is a consumer within the definition of CROA.            15 U.S.C. §

1679(a)(1).

                                         55.

      Defendants are “credit repair organizations” within the definition of CROA,

as Defendants are:

              [a] person who uses any instrumentality of interstate
              commerce or the mails to sell, provide, or perform (or
              represent that such person can or will sell, provide, or
              perform) any service, in return for the payment of money
              or other valuable consideration, for the express or implied
              purpose of—

                     (i) improving any consumer’s credit record, credit
                     history, or credit rating; or

                     (ii) providing advice or assistance to any consumer
                     with regard to any activity or service described in
                     clause (i)[.]

15 U.S.C. § 1679a(3)(A).




                                    Page 19 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 20 of 41




                                             56.

       As stated previously, Defendants’ self-described activities, if successful,

necessarily result in credit repair, since a settled debt would reduce the consumer’s

debt-to-credit ratio (utilization), increase the consumer’s credit score, and would

appear on a credit report as paid, partly paid, or settled.

                                             57.

       Under CROA, “No person may -- . . . make or use any untrue or misleading

representation    of    the    services     of     the   credit   repair   organization.”

15 U.S.C. § 1679b(a)(3).

                                             58.

       Further, “No credit repair organization may charge or receive any money or

other valuable consideration for the performance of any service which the credit

repair organization has agreed to perform for any consumer before such service is

fully performed.” 15 U.S.C. § 1679b(b).

                                             59.

       Defendants repeatedly made untrue and misleading representations to

Plaintiff by informing her that Defendants would settle her debts with her creditors,

but instead Defendants lined their pockets with Plaintiff’s money while doing little

or nothing to truly assist Plaintiff.


                                        Page 20 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 21 of 41




                                        60.

      CROA states that:

            Any person who fails to comply with any provision of this
            title [15 U.S.C. §§ 1679 et seq.] with respect to any other
            person shall be liable to such person in an amount equal to
            the sum of the amounts determined under each of the
            following paragraphs:

                  (1) Actual damages. The greater of—

                          (A) the amount of any actual damage
                          sustained by such person as a result of such
                          failure; or

                          (B) any amount paid by the person to the
                          credit repair organization.

                  (2) Punitive damages.

                          (A) Individual actions. In the case of any
                          action by an individual, such additional
                          amount as the court may allow.

15 U.S.C. § 1679g(a).

                                        61.

      Further, CROA also invalidates any and all waivers of Plaintiff’s rights

pursuant to 15 U.S.C. § 1679f:

            (a) Consumer waivers invalid. Any waiver by any
            consumer of any protection provided by or any right of the
            consumer under this title [15 USCS §§ 1679 et seq.]—

            (1) shall be treated as void; and


                                   Page 21 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 22 of 41




             (2) may not be enforced by any Federal or State court or
             any other person.

             (b) Attempt to obtain waiver. Any attempt by any person
             to obtain a waiver from any consumer of any protection
             provided by or any right of the consumer under this title
             [15 USCS §§ 1679 et seq.] shall be treated as a violation
             of this title [15 USCS §§ 1679 et seq.].

             (c) Contracts not in compliance. Any contract for services
             which does not comply with the applicable provisions of
             this title [15 USCS §§ 1679 et seq.]—

             (1) shall be treated as void; and

             (2) may not be enforced by any Federal or State court or
             any other person.

15 U.S.C. § 1679f.

                                           62.

      Thus, Defendants’ attempts to enforce their class action waivers pursuant to

the “Client Engagement Agreement” or their “Credit Repair Services Agreement”

are invalid and unenforceable.

                     GEORGIA DEBT ADJUSTMENT ACT

                                           63.

      Plaintiff incorporates by reference all preceding paragraphs of this Complaint

as if fully restated here and further states as follows:




                                     Page 22 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 23 of 41




                                           64.

      The GDAA at OCGA § 18-5-1, defines debt adjusting as:

             [D]oing business in debt adjustments, budget counseling,
             debt management, or debt pooling service or holding
             oneself out, by words of similar import, as providing
             services to debtors in the management of their debts and
             contracting with a debtor for a fee to:

             (A) Effect the adjustment, compromise, or discharge of
             any account, note or other indebtedness of the debtor;

             (B) Receive from the debtor and disburse to his or her
             creditors any money or other thing of value.

                                           65.

      From its initial creation by the Georgia General Assembly in 1956 until its

amendment of July 1, 2003, the GDAA stated that “[i]t shall be unlawful for any

person to engage in the business of debt adjusting” and that “[a]ny person who

engages in the business of debt adjusting . . . shall be guilty of a misdemeanor.”

OCGA § 18-5-2 (1956) (emphasis added).

                                           66.

      Thus, the original GDAA undeniably closed and locked the door for persons

to offer debt adjusting for a fee in this state, unless incidental to the practice of law.




                                     Page 23 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 24 of 41




                                         67.

      In 2003, the General Assembly substantially amended the GDAA. In the

amendment’s enabling clause, the legislature stated that the purpose is:

             To limit the maximum charge that may be imposed for the
             provision of debt adjustment services; to provide for
             definitions; to provide for exemptions from those
             provisions related to debt adjustment; to require persons
             engaged in debt adjusting to obtain an annual audit of all
             accounts and to maintain a certain amount and type of
             insurance coverage; to provide for the disbursement of a
             debtor’s funds within 30 days of receipt; to require persons
             engaged in debt adjusting to maintain trust accounts for
             debtors’ funds; to provide for civil and criminal violations
             and penalties; to provide for investigation and
             enforcement; to provide for related matters; to provide for
             an effective date; to repeal conflicting laws; and for other
             purposes.

2003 Ga. Laws No. 103 p. 392 (House Bill No. 385).

                                         68.

      The amended GDAA thus removed the out-and-out prohibition on debt

adjusting for a fee and cracked the door to allow debt adjusters to operate in Georgia

as long as the Act’s mandates are followed.

                                         69.

      The amended GDAA commands that the debt adjuster “shall maintain a

separate trust account for the receipt of any and all funds from debtors and the

disbursement of such funds on behalf of debtors” (OCGA § 18-5-3.2(b)); “shall

                                   Page 24 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 25 of 41




disburse to the appropriate creditors all funds received from the debtor, less any fees

authorized by [the Act], within thirty days of receipt” (OCGA § 18-5-3.2(a)); “shall

obtain annual audits from independent CPAs on all accounts in which Georgia

debtors’ funds have been deposited” (OCGA § 18-s-3.1(a)(1)); “shall obtain a

specified level of insurance coverage for employee dishonesty depositor’s forgery

and computer fraud” (OCGA § 18-5-3.1(a)(2)); and “shall not:

             accept from a debtor who resides in this state, either
             directly or indirectly, any charge, fee, contribution, or
             combination thereof in an amount in excess of 7·5 percent
             of the amount paid monthly by such debtor to such person
             for distribution to creditors of such debtor . . .

OCGA § 18-5-2 (emphasis added).

                                         70.

      The amendment further provided for a civil remedy for a person’s violation

of the GDAA. OCGA § 18-5-4 states:

             Any person who engages in debt adjusting in violation of
             the provisions of [OCGA § 18-5-2 or § 18-5-3.2(a)] shall
             further be liable to the debtor in an amount equal to the
             total of all fees, charges, or contributions paid by the
             debtor plus $5,000.00. Such debtor shall have the right to
             bring a cause of action directly against such person for
             violation of the provisions of this chapter.




                                    Page 25 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 26 of 41




           VIOLATION OF GEORGIA’S DEBT ADJUSTMENT ACT

                                          71.

      Plaintiff incorporates each of the foregoing paragraphs as if fully restated

herein.

                                          72.

      Defendants are engaged in the business of providing “Debt Adjusting”

services as that term is defined in OCGA § 18-5-1.

                                          73.

      Defendants provided Debt Adjusting services to Plaintiff while she resided in

the state of Georgia.

                                          74.

      Defendants contracted for and accepted from Plaintiff a charge, fee,

contribution, or combination thereof in an amount in excess of 7.5% of the amount

they paid monthly for distribution to Plaintiff’s creditors.

                                          75.

      Defendants’ conduct is criminal and violates the provisions of the GDAA, and

specifically OCGA § 18-5-2.




                                    Page 26 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 27 of 41




                                          76.

      From February 2017 through 2019, Defendants received from Plaintiff

moneys for the payment of her creditors which Defendants retained for more than

thirty (30) days.

                                          77.

      The Defendants violated OCGA § 18-5-3.2(a) by holding the moneys Plaintiff

paid for distribution to Plaintiff’s creditors for more than thirty (30) days.

                                          78.

      Due to said violations of the GDAA, pursuant to OCGA § 18-5-4(b)(2), the

Defendants are liable to Plaintiff in an amount equal to the total of all fees, charges,

and/or contributions paid by Plaintiffs to the Defendants, plus statutory damages in

the amount of $5,000.00.

                           VIOLATION OF THE FBPA

                                          79.

      Plaintiff incorporates each of the foregoing paragraphs as if fully restated

herein.

                                          80.

      Defendants’ violations of the GDAA also violated the FBPA.




                                     Page 27 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 28 of 41




                                           81.

      Defendants intentionally violated the FBPA when it violated the GDAA.

                                           82.

      Defendants are therefore liable to Plaintiff, in addition to their remedies under

the GDAA, for their actual damages, for treble their actual damages for the

Defendants’ intentional violation of the FBPA, and for exemplary damages, plus

reasonable attorneys’ fees and costs of litigation.

GEORGIA’S STATE PROCEDURAL PROHIBITION ON CLASS ACTIONS
  PURSUANT TO THE FBPA IS PRE-EMPTED BY FED. R. CIV. P. 23

                                           83.

      Plaintiff incorporates each of the foregoing paragraphs as if fully restated

herein.

                                           84.

      The FBPA, at OCGA § 10-1-399(a), states:

              Any person who suffers injury or damages as a result of a
              violation of Chapter 5B of this title, as a result of consumer
              acts or practices in violation of this part, as a result of
              office supply transactions in violation of this part or whose
              business or property has been injured or damaged as a
              result of such violations may bring an action individually,
              but not in a representative capacity, against the person or
              persons engaged in such violations under the rules of civil
              procedure to seek equitable injunctive relief and to recover
              his or her general and exemplary damages sustained as a



                                     Page 28 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 29 of 41




              consequence thereof in any court having jurisdiction over
              the defendant[.]

Emphasis supplied.

                                          85.

      However, as the United States Supreme Court held in Shady Grove

Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010):

              [Fed. R Civ. P. 23] says that if the prescribed preconditions
              are satisfied “[a] class action may be maintained”
              (emphasis added)--not “a class action may be permitted.”
              Courts do not maintain actions; litigants do. The
              discretion suggested by Rule 23’s “may” is discretion
              residing in the plaintiff: He may bring his claim in a class
              action if he wishes. And like the rest of the Federal Rules
              of Civil Procedure, Rule 23 automatically applies “in all
              civil actions and proceedings in the United States district
              courts,” Fed. Rule Civ. Proc. 1.

Id. at 400.

              In sum, it is not the substantive or procedural nature or
              purpose of the affected state law that matters, but the
              substantive or procedural nature of the Federal Rule. We
              have held since Sibbach [v. Wilson & Co., 312 U.S. 1, 14
              (1941)], and reaffirmed repeatedly, that the validity of a
              Federal Rule depends entirely upon whether it regulates
              procedure.

Id. at 410.




                                     Page 29 of 41
          Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 30 of 41




                                            86.

         Further, the Eleventh Circuit held in Lisk v. Lumber One Wood Preserving,

LLC, 792 F.3d 1331 (11th Cir. 2015):

               This appeal presents two issues. The first arises from a
               conflict between Federal Rule of Civil Procedure 23,
               which authorizes class actions including for consumer
               claims of this kind, and the ADTPA3, which creates a
               private right of action but forbids private class actions. We
               hold that Rule 23 controls.

                                            87.

         Thus, any prohibition under Georgia’s FBPA to the implication of Fed. R.

Civ. P. 23 has been abolished, and this matter may proceed as a class action in federal

court.

                               CLASS ALLEGATIONS

                                            88.

         Plaintiff seeks to have this Court certify the following classes:

                                        CLASS 1

               All persons who, while residing in the state of Georgia,
               received debt settlement or debt adjusting services from
               Defendants on or after July 1, 2003 and from whom
               Defendants accepted, directly or indirectly, any charge,
               fee, contribution, or combination thereof.

3
    The Alabama Deceptive Trade Practices Act (“ADTPA”) is Alabama’s equivalent
     law to Georgia’s Fair Business Practices Act.


                                      Page 30 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 31 of 41




                                  CLASS 2

            All persons, while residing in the state of Georgia,
            contracted for credit repair services from Defendants,
            beginning five (5) years prior to the filing of this
            Complaint to the present, and Defendants accepted a fee
            for said services before the services were rendered.

                                      89.

      On information and belief, the named Plaintiff and the Plaintiff Class

Members were solicited by Defendants through a standard marketing scheme

through which the Defendants offered Debt Adjustment services and credit repair

services through Defendants’ standard scheme. Such marketing and services are

typical of those experienced by the Plaintiff and the proposed Plaintiff Class

Members.

                                      90.

      Defendants commonly targeted Georgia residents for Debt Adjustment

services and credit repair services from the payment of fees to other marketing

entities, such as Defendant Hegemon

                                      91.

      On information and belief, the fees collected by the Defendants from the

proposed Plaintiff Class Members are uniformly assessed to every customer of




                                Page 31 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 32 of 41




Defendants and can readily be determined from a ministerial review of the records

of the Defendants.

                                          92.

      On information and belief, the contracts entered into between Defendants and

Plaintiff are standard contracts which are substantially the same as the contracts

Defendants entered into with the Plaintiff Class Members.

                                          93.

      The names and addresses of the Plaintiff Class Members can readily be

determined from a ministerial review of the records of the Defendants and through

the account statements of the Defendants pertaining to collection of such charges,

fees, contributions, or combinations thereof.

                                          94.

      The membership of the classes is numerous and joinder of individual plaintiffs

is impractical. On information and belief, the Defendants have provided Debt

Adjustment services and credit repair services to over hundreds of residents of the

State of Georgia since July 1, 2003 (in the case of Debt Adjustment services), and

hundreds of residents in the past five (5) years (in the case of credit repair services).




                                     Page 32 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 33 of 41




                                           95.

      There are questions of law and fact common to all members of the Plaintiff

classes, and these common questions of law and fact predominate over any

individual issues. The principle questions pertinent to the classes as a whole include:

          a) Whether the Defendants’ standard means of doing business in debt

             adjustments, debt settlement, debt reduction, budget counseling, and

             debt    management         constitutes   “Debt    Adjustment”       under

             OCGA § 18-5-1;

          b) Whether Defendants violated OCGA § 18-5-2 by accepting excessive

             fees from Plaintiff Class Members for the provision of Debt Adjustment

             services;

          c) Whether Defendants violated OCGA § 18-5-3.2(a) by failing to

             “disburse to the appropriate creditors all funds received from the debtor

             . . . within thirty days of receipt”;

          d) Whether Defendants fraudulently and materially misrepresented their

             ability to adjust or resolve the debts of the Plaintiff Class Members;

          e) Whether Defendants breached their fiduciary duty by failing to comply

             with the Georgia Debt Adjustment Act, by misrepresenting the

             willingness of creditors to resolve class member debt through debt


                                     Page 33 of 41
Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 34 of 41




    settlement, by misrepresenting the ability of Defendants to resolve class

    member debts, by failing to secure agreements with creditors of the

    class members to resolve their debts, and by performing no service of

    value for the fees the Defendants received;

 f) Whether the Defendants violated CROA by misrepresenting that the

    credit repair services offered were actually being performed;

 g) The liability of the Defendants for violations of the Georgia Debt

    Adjustment Act;

 h) The liability of the Defendants for violations of the Credit Repair

    Organizations Act;

 i) The liability of the Defendants for violations of the Fair Business

    Practices Act;

 j) The appropriate measure of damages and the appropriate remedies;

 k) Defenses raised by the Defendants;

 l) The availability of statutory damages pursuant to OCGA § 18-5-4;

 m) The availability of actual damages pursuant to 15 U.S.C. § 1679g;

 n) The    appropriateness     of    punitive     damages     pursuant    to

    15 U.S.C. § 1679g;




                          Page 34 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 35 of 41




         o) The availability of actual damages the Defendants’ intentional violation

             of the FBPA pursuant to OCGA § 10-1-399;

         p) The availability of trebled actual damages for the Defendants’

             intentional violation of the FBPA pursuant to OCGA § 10-1-399; and

         q) The availability of reasonable attorneys’ fees and costs of litigation for

             the Defendants’ intentional violation of the FBPA pursuant to

             OCGA § 10-1-399.

                                         96.

      The claims of the named Plaintiff are typical of the claims of the Plaintiff

Class Members, which all arise from the same operative facts and are based on the

same legal theory, and Plaintiff’s claims will thus adequately represent those of the

Plaintiff Class Members.

                                         97.

      The named Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class Members. Plaintiff has retained counsel with experience in class

action litigation, and they are not aware of any interest that might cause them not to

vigorously pursue this case.




                                   Page 35 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 36 of 41




                                          98.

      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder is impracticable. The expense and

burden of individual litigation make it virtually impossible for the members of the

class to proceed individually, and it is therefore most efficient to resolve all claims

based on the Defendants’ conduct in one forum.

                                          99.

      The Plaintiff is aware of no difficulties that will be encountered in the

management of this litigation that would render the action unmanageable. This is

not a class action that will require an analysis of the Defendants’ conduct as to

individual class members.

                                         100.

      Prosecution of separate actions by individual Plaintiff Class Members would

create adjudications that would be dispositive of the interests of the other members

not parties to the adjudication. Plaintiff is not aware of any other pending actions

against these Defendants for these same causes of action.

                                         101.

      Without a class action mechanism, members of the Plaintiff Class would be

substantially impaired or impeded in their ability to protect their interests. The value


                                    Page 36 of 41
        Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 37 of 41




of claims of the individual class members would be in an amount that makes

prosecution outside of the class action uneconomical.

                                          102.

      A final judgment on the merits of the named Plaintiff’s claims would be fully

dispositive of the claims and interests of those similarly situated who are not

specifically named as a plaintiff in this action.

      WHEREFORE, Plaintiff being entitled to a trial by jury and judgment

against Defendants, prays for the following:

      a) That summons be directed to Defendants and served upon it as provided

          by law;

      b) That Plaintiff be designated class representatives for Class I and Class II

          as defined herein;

      c) That Plaintiff’s counsel be designated class counsel for Class I and Class

          II as defined herein;

      d) That the Class I be certified for all persons who, while residing in the state

          of Georgia, received debt settlement or debt adjusting services from

          Defendants on or after July 1, 2003 and from whom Defendants accepted,

          directly or indirectly, any charge, fee, contribution, or combination thereof;




                                     Page 37 of 41
 Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 38 of 41




e) That the Class II certified for all persons, while residing in the state of

   Georgia, contracted for credit repair services from Defendants, beginning

   five (5) years prior to the filing of this Complaint to the present, and

   Defendants accepted a fee for said services before the services were

   rendered;

f) That the Court hold a hearing as soon as practicable for the determination

   of class certification for Class I and Class II in accordance with Fed.R. Civ.

   P. 23;

g) For each violation of OCGA §§ 18-5-1 et seq. by Defendants, that the

   Plaintiffs and the members of Class I be awarded an amount equal to all

   charges, fees, contributions, or combinations therefore paid to Defendants

   plus $5,000.00 as allowed under OCGA §§ 18-5-1 et seq.;

h) For violations of the FBPA, that Plaintiff and the members of Class I be

   awarded their actual damages, trebled damages, exemplary damages, and

   reasonable attorney’s fees and costs;

i) For each violation of the 15 U.S.C. § 1679 committed by Defendants, that

   the Plaintiff and the members of Class II be awarded an amount equal to

   their actual damages, punitive damages in an amount that the Court may

   allow, and attorneys’ fees and costs of the action;


                             Page 38 of 41
 Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 39 of 41




j) That Defendants be required to pay all monies herein referred to in

   subparagraph g) and h) into a common fund for the benefit of Class I, less

   expenses and attorneys’ fees;

k) That Defendants be required to pay all monies herein referred to in

   subparagraph i) into a common fund for the benefit of Class II, less

   expenses and attorneys’ fees;

l) That the Court conduct a “fairness hearing,” after due and proper notice to

   all members of Class I and Class II, and make such award of attorneys’

   fees and expenses as the Court deems appropriate from the common funds

   (as above referred to) and/or from Defendants;

m) That Plaintiff, individually and as class representatives for Class I and

   Class II, have a trial by jury;

n) That Plaintiff and the members of Class I and Class II be awarded interest

   on any award granted, with such interest accruing from the time of the

   filing of this Complaint until the time final Judgment in this case is paid;

o) That Plaintiff be awarded an incentive award from Defendants for the

   benefit the named Plaintiff has conferred on the Class I and Class II

   members through her commitment of time and expense in conducting this

   lawsuit; and


                              Page 39 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 40 of 41




      p) That Plaintiff, individually and as class representatives of all others

         similarly situated as Class I and Class II, have such other relief as this

         Court deems proper.

      Respectfully submitted, this 10th day of October, 2019.

                                            HURT STOLZ, P.C.

                                            /s/ James W. Hurt, Jr.
                                            By: James W. Hurt, Jr.
                                            Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com

                                            DEWOSKIN LAW FIRM, LLC

                                            /s/Daniel DeWoskin
                                            By: Daniel DeWoskin
                                            Georgia Bar No. 220327
                                            Sam Han
                                            Georgia Bar No. 322284
535 N. McDonough Street
Decatur, Georgia 30030
(404) 987-0026
Facsimile: (404) 920-3341
dan@atlantatrial.com
                                      ATTORNEYS FOR PLAINTIFFS




                                  Page 40 of 41
       Case 1:19-cv-04613-JPB Document 1 Filed 10/15/19 Page 41 of 41




                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies with

the font and point setting approved by the Court in LR 5.1(B). The foregoing

COMPLAINT FOR DAMAGES IN CLASS ACTION was prepared on a computer,

using Times New Roman 14 point font.

      Respectfully submitted, this 10th day of October, 2019.

                                              HURT STOLZ, P.C.

                                              /s/ James W. Hurt, Jr.
                                              By: James W. Hurt, Jr.
                                              Georgia Bar No.: 380104
1551 Jennings Mill Road, Suite 3100-B
Watkinsville, Georgia 30677
(706) 395-2750
Facsimile: (866) 766-9245
jhurt@hurtstolz.com

                                              DEWOSKIN LAW FIRM, LLC

                                              /s/Daniel DeWoskin
                                              By: Daniel DeWoskin
                                              Georgia Bar No. 220327
                                              Sam Han
                                              Georgia Bar No. 322284
535 N. McDonough Street
Decatur, Georgia 30030
(404) 987-0026
Facsimile: (404) 920-3341
dan@atlantatrial.com
                                       ATTORNEYS FOR PLAINTIFFS




                                   Page 41 of 41
